Citation Nr: 1047104	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for genital herpes.

2.  Entitlement to a compensable initial evaluation for eczema of 
the elbows and neck.

3.  Entitlement to a compensable initial evaluation for 
onychomycosis of the right toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to September 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 rating decision of the Department of 
Veteran's Affairs (VA) regional office (RO) located in Buffalo, 
New York that granted service connection for genital herpes, 
eczema of the elbows and neck, and right toenail onychomycosis, 
and assigned noncompensable ratings for all three disabilities, 
effective October 1, 2005.  The Board notes that jurisdiction 
over these matters was subsequently transferred to the RO located 
in Louisville, Kentucky.  The Board also notes that an increased 
evaluation of 10 percent was subsequently granted for genital 
herpes, effective October 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A.  Genital Herpes

The Veteran's service-connected genital herpes is assigned a 10 
percent initial evaluation under revised Diagnostic Code 7804, 
effective October 1, 2005.  See 38 C.F.R. § 4.118 (2010).  The 
Veteran seeks a higher initial rating.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of this 
claim.

As noted above, the Veteran's genital herpes is currently rated 
by analogy under Diagnostic Code 7804.  Effective October 23, 
2008, Diagnostic Codes 7800 to 7805, providing the rating 
criteria for scars, were revised, and the Veteran is currently 
evaluated under the revised criteria.  Revised Diagnostic Code 
7804 (unstable or painful scars) provides a 10 percent rating for 
one or two scars that are unstable or painful.  Note (2) to 
Diagnostic Code 7804 provides that an additional 10 percent 
rating may be assigned for each scar that is both unstable and 
painful.  Also, Note (3) provides that an additional rating may 
be assigned under Diagnostic Code 7800, 7801, 7802, or 7805.  
Revised Diagnostic Code 7801 (deep and nonlinear scars) provides 
a 10 percent rating for scars at least six square inches but less 
than 12 square inches.  Diagnostic Code 7802 (superficial and 
nonlinear scars) provides a 10 percent maximum rating for scars 
of 144 square inches or greater.  Diagnostic Code 7800 is not 
applicable as it relates to the head, face, and neck, and 
Diagnostic Code 7805 relates to other scars.

The Veteran was provided with VA examinations in June 2005 and 
September 2007.  The June 2005 VA examination report reflects 
that the Veteran reported experiencing genital herpes outbreaks 
once every two months.  The September 2007 VA examination report 
reflects that the Veteran reported experiencing genital herpes 
outbreaks once per month, with blistering over his penis and 
sometimes his upper thigh, but the examiner noted that it was not 
active at the time of the examination and that it affected zero 
percent of his total body surface area ("BSA").

As shown above, neither of the June 2005 or September 2007 VA 
examination reports include any measurement in square inches or 
centimeters of the area affected by genital herpes.  The Board 
acknowledges the difficulties of scheduling a VA examination 
during an active phase of a disease such as genital herpes.  At 
the same time, however, the Board notes that consideration of an 
evaluation for the Veteran's genital herpes under Diagnostic 
Codes 7801 and 7802 requires measurements of the affected area in 
square inches or centimeters.  Based thereon, the Board finds 
that a remand is necessary to afford the Veteran a new VA 
examination so that measurements of the affected area, in square 
inches or centimeters, may be recorded.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); see also Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) (indicating that, to the extent possible, VA 
should schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity); Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (VA examination ordered during active stage of the 
Veteran's skin disorder).  

In addition, as the Veteran reported to the VA examiner that he 
experienced outbreaks once every one to two months in June 2005, 
and later reported outbreaks occurring every month to the VA 
examiner in September 2007, the Board finds this suggests there 
may have been a worsening of the Veteran's condition.  Based 
thereon, the Board finds that a remand is also necessary to 
afford him a new VA examination to ascertain the current severity 
of his genital herpes condition.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations 
specifically require the performance of a new medical examination 
. . . [when] 'evidence indicates there has been a material change 
in a disability or that the current rating may be incorrect.'")

B.  Eczema

The Veteran's service-connected eczema of the elbows and neck is 
currently assigned a noncompensable rating under Diagnostic Code 
7804, effective October 1, 2005.  See 38 C.F.R. § 4.118 (2008).  
The Veteran seeks a compensable rating.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of this 
claim.

A May 2005 retirement report of medical history reflects that the 
physician noted that the Veteran experienced occasional flare-ups 
of eczema of the elbows and neck.

The Veteran was provided with VA examinations in June 2005 and 
September 2007.  The June 2005 VA examination report reflects 
that the Veteran reported experiencing occasional eczema on his 
elbows and neck, but that there was no active skin problem shown 
on examination.  The September 2007 VA examination report 
reflects that the Veteran reported experiencing flare-ups 
approximately one to two times per year, but that no active 
eczema or other skin problem was shown on the Veteran's arms or 
neck at the time of the examination, and it was noted as 
currently affecting "zero percent" of his total body surface 
area ("BSA").

The Veteran testified at a September 2008 DRO hearing that he 
experiences an eczema outbreak on his arms (mostly his left arm) 
and his neck approximately once every two to three months.  See 
Transcript at 5.  The Board notes that he previously reported to 
the VA examiner in September 2007 only occasional symptoms, which 
suggests there may have been a worsening of the Veteran's 
condition.  Based thereon, the Board finds that a remand is 
necessary to afford him a new VA examination to ascertain the 
current severity of his eczema condition.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) ("VA 
regulations specifically require the performance of a new medical 
examination . . . [when] 'evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.'")

In addition, while the Veteran was clearly noted at the time of 
his May 2005 retirement physical examination as experiencing 
occasional eczema, the June 2005 and September 2007 VA 
examination reports reflect that the Veteran was not experiencing 
any active eczema at the time of the examinations.  The Board 
again acknowledges the difficulties of scheduling a VA 
examination during an active phase of skin disability such as 
eczema.  Nevertheless, in light of the fact the Veteran was noted 
in May 2005 as having occasional eczema of the elbows and neck, 
and in light of his testimony during the September 2008 DRO 
hearing that he was experiencing symptoms approximately once 
every two to three months, the Board finds that it is necessary 
to afford the Veteran a new VA examination in order to attempt 
examination during an active phase of the disorder.  See Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the 
extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active stage 
of the disease to best determine its severity); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered 
during active stage of the Veteran's skin disorder); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, as noted above, the Veteran's eczema is currently 
rated as noncompensable under Diagnostic Code 7806.  See 38 
C.F.R. § 4.118 (2010).  Diagnostic Code 7806 provides a 
noncompensable rating where less than five percent of the entire 
body or less than five percent of the exposed areas are affected, 
and no more than topical therapy is required during the past 12-
month period.  A higher, 10 percent rating is provided where at 
least 5 percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of less than six weeks during the past 12-month 
period.  As noted above, while the Veteran was noted in 2005 as 
experiencing occasional eczema, the September 2007 VA examiner 
noted that because the Veteran's eczema was not active at the 
time of the examination, it affected "zero percent" of his 
entire body.  In light of the above, the Board finds that a 
remand is also necessary for a new VA examination so that the 
examiner can record the percentage of the Veteran's entire body 
and exposed areas affected.  See Barr, supra.

C.  Right Toenail Onychomycosis

The Veteran's service-connected right toenail onychomycosis is 
currently assigned a noncompensable rating under Diagnostic Code 
7806, effective October 1, 2005.  See 38 C.F.R. § 4.118 (2008).  
The Veteran seeks a compensable rating.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of this 
claim.

As noted above, under Diagnostic Code 7806, dermatitis or eczema 
is evaluated at 10 percent disabling if it affects at least 5 
percent, but less than 20 percent of the entire body, or at least 
5 percent, but less than 20 percent of exposed areas, or; 
intermittent system therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. 
§ 4.118 (2010).  A 30 percent rating is not warranted unless 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

The Board notes that although the June 2005 and September 2007 VA 
examination reports reflect clinical findings of onychomycosis of 
all of the Veteran's right toenails, no measurements were 
recorded with regard to the percentage of the Veteran's entire 
body or exposed areas affected by onychomycosis.  Therefore, a 
remand is necessary to provide the Veteran with a new VA 
examination in order to obtain these measurements so that the 
Board may make a decision on the Veteran's claim.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA 
examination to determine the current severity 
of his service-connected skin disabilities.  
The claims file should be made available to 
the examiner, and the examiner should note 
that it has been reviewed.  Any tests or 
studies deemed necessary should be conducted.  

After reviewing the claims folder, obtaining 
a history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should (a) record a 
measurement, in square inches or centimeters, 
of the area affected by genital herpes (the 
area affected by outbreaks); and (b) please 
note whether there is any scarring from the 
condition that causes limitation of motion.

If the genital herpes is not active at the 
time of the examiner, please offer an opinion 
as to the area, in square inches or 
centimeters, likely affected during an active 
outbreak.

After reviewing the claims folder, obtaining 
a history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should (a) measure the 
percentage of the Veteran's entire body 
affected by eczema, (b) measure the 
percentage of the Veteran's total exposed 
areas affected, (c) note whether the 
Veteran's eczema has required no more than 
topical therapy in the past 12-month period 
(rather than systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs); (d) note whether it has required 
suppressive therapy such as corticosteroids 
or other immunosuppressive drugs, and if so, 
please note the total duration in weeks over 
the last 12-month period.  

If the Veteran's eczema disorder is found to 
have completely resolved, please make a 
notation of such.  

If the Veteran's eczema is not found to have 
resolved but is not active at the time of 
examination, please nevertheless note the 
percentage of his total body area likely 
affected and total exposed area likely 
affected by eczema when active (and please 
note when it was last active).

After reviewing the claims folder, obtaining 
a history of complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should (a) measure the 
percentage of the Veteran's entire body 
affected by his right toenail onychomycosis, 
(b) measure the percentage of the Veteran's 
total exposed areas affected, (c) note 
whether the Veteran's right toenail 
onychomycosis has required no more than 
topical therapy in the past 12-month period 
(rather than systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs); (d) note whether it has required 
suppressive therapy such as corticosteroids 
or other immunosuppressive drugs, and if so, 
please note the total duration in weeks over 
the last 12-month period.  

If the Veteran's onychomycosis is not active 
at the time of examination, please 
nevertheless note the percentage of his total 
body area likely affected and total exposed 
area likely affected by eczema when active 
(and please note when it was last active).

2.  Then, readjudicate the Veteran's claims.  
If his claims remain denied, he should be 
provided with a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the applicable 
time to submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


